USCA4 Appeal: 20-4590      Doc: 28         Filed: 07/21/2022    Pg: 1 of 8




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-4590


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MARK T. LAMBERT,

                            Defendant - Appellant.


        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Theodore D. Chuang, District Judge. (8:18-cr-00012-TDC-1)


        Submitted: June 14, 2022                                          Decided: July 21, 2022


        Before NIEMEYER, KING, and HARRIS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: William M. Sullivan, Thomas C. Hill, PILLSBURY WINTHROP SHAW
        PITTMAN LLP, Washington, D.C., for Appellant. Kenneth A. Polite, Jr., Assistant
        Attorney General, Lisa H. Miller, Acting Deputy Assistant Attorney General, Sangita K.
        Rao, Senior Counsel, Appellate Section, Derek J. Ettinger, Assistant Chief, Vanessa A.
        Sisti, Assistant Chief, Fraud Section, Criminal Division, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C; Erek L. Barron, United States Attorney,
        David I. Salem, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Greenbelt, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4590        Doc: 28         Filed: 07/21/2022    Pg: 2 of 8



        PER CURIAM:

               A jury convicted Mark T. Lambert of conspiracy to violate the Foreign Corrupt

        Practices Act (“FCPA”) and to commit wire fraud, in violation of 18 U.S.C. § 371; four

        counts of violating the FCPA, 15 U.S.C. § 78dd-2; and two counts of wire fraud, in

        violation of 18 U.S.C. § 1343. The charges arose from a bribery scheme in which Lambert

        and his coconspirators, all executives at Transport Logistics International, Inc. (“TLI”),

        inflated price quotes they submitted to TENEX, a company indirectly owned and controlled

        by the Russian government. The prices were padded to cover the cost of kickbacks—five

        to seven percent of the contract price—paid to a TENEX subsidiary employee, Vadim

        Mikerin, for his influence to help TLI secure and retain business with TENEX. The district

        court sentenced Lambert to 48 months’ imprisonment. On appeal, Lambert contends that

        the district court erroneously excluded hearsay evidence, improperly provided an Allen 1

        charge to the jury, improperly denied his motions for a mistrial, and incorrectly denied his

        motion for a judgment of acquittal on his wire fraud convictions. Finding no reversible

        error, we affirm.

                                                      I.

               Lambert challenges the district court’s exclusion of two exhibits containing hearsay

        that he claims were admissible under various Federal Rules of Evidence. First, Lambert

        argues the exhibits, Exhibits 263 and 264, were admissible under Fed. R. Evid. 803(3). We

        review this claim for plain error because Lambert abandoned his argument regarding



               1
                   Allen v. United States, 164 U.S. 492 (1896).

                                                      2
USCA4 Appeal: 20-4590      Doc: 28          Filed: 07/21/2022     Pg: 3 of 8



        Exhibit 263 at trial and, regarding Exhibit 264, does not raise on appeal the argument he

        presented in the district court. United States v. Zayyad, 741 F.3d 452, 458-59 (4th Cir.

        2014); see United States v. Harris, 890 F.3d 480, 491 (4th Cir. 2018) (providing standard).

               We discern no plain error in the exclusion of the exhibits under Rule 803(3). The

        portions of the exhibits Lambert believed relevant to his case were emails between another

        coconspirator and Mikerin.        At trial, Lambert asserted the emails evinced the

        coconspirator’s state of mind, yet the district court determined that the emails referred to

        past conduct, not a “motive, intent, or plan” as required by the Rule. On appeal, Lambert

        asserts the emails showed the surprise of the Government’s key witness in the case, a

        coconspirator named Daren Condrey. However, the emails on which Lambert relies do not

        contain a statement by Condrey, and Rule 803(3) requires a statement by the declarant. See

        Phx. Mut. Life Ins. Co. v. Adams, 30 F.3d 554, 567 (4th Cir. 1994).

               Second, Lambert argues that the exhibits were admissible under Fed. R. Evid.

        804(b)(3). He only contests the admission of language from Exhibit 264 and, therefore,

        has waived appellate review of the admissibility of Exhibit 263 under Rule 804(b)(3). See

        Grayson O Co. v. Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir. 2017). We review the

        district court’s ruling on Exhibit 264 for abuse of discretion. United States v. Burfoot, 899

        F.3d 326, 340 (4th Cir. 2018).

               The district court did not abuse its discretion in finding Rule 804(b)(3) inapplicable

        to Exhibit 264. The court determined, viewing the challenged statement in context, see

        Williamson v. United States, 512 U.S. 594, 603 (1994), that the statements Lambert

        identified in the emails, which were allegedly against the declarant’s penal interest, did not

                                                      3
USCA4 Appeal: 20-4590      Doc: 28         Filed: 07/21/2022      Pg: 4 of 8



        actually admit to any criminal activity, either explicitly or implicitly. Further, the only

        corroborating evidence Lambert provided for the statements in the emails was from Exhibit

        263, and Exhibit 263 did not clarify how Exhibit 264 was inculpatory.

               Third, Lambert argues that the exhibits were admissible under Fed. R. Evid. 807.

        Lambert argues the exhibits demonstrate when Condrey first learned of the bribery scheme,

        contradicting Condrey’s testimony at trial. However, Lambert extensively cross-examined

        Condrey and relied on several other documents undermining Condrey’s credibility on that

        very issue. Further, the ambiguity of the emails lessened their probative value. Therefore,

        the district court did not abuse its discretion by declining to admit the exhibits under Rule

        807. See Burfoot, 899 F.3d at 340.

               In sum, we discern no error, plain or otherwise, in the district court’s exclusion of

        the two exhibits Lambert offered at trial and whose exclusion he appeals.

                                                     II.

               Lambert argues that the district court abused its discretion by denying his motions

        for a mistrial and by providing an Allen charge to the jury. He argues that a mistrial was

        appropriate because the jury, on two occasions, told the court it could not reach a

        unanimous verdict. Further, Lambert argues the Allen charge was coercive because it

        signaled to a juror in the minority that the court would not accept failure in reaching

        unanimity. We review the denial of a defendant’s motion for a mistrial for abuse of

        discretion, and the district court’s decision “will be disturbed only under the most

        extraordinary of circumstances.” United States v. Recio, 884 F.3d 230, 239 (4th Cir. 2018)



                                                     4
USCA4 Appeal: 20-4590      Doc: 28         Filed: 07/21/2022      Pg: 5 of 8



        (internal quotation marks omitted). Abuse of discretion is also the standard of review for

        the issuance and content of an Allen charge. Id.

               An Allen charge must be “fair, neutral, and balanced.” United States v. Farrell, 921

        F.3d 116, 146 (4th Cir. 2019) (cleaned up). Based on the concern that the instruction to

        the jurors in the minority may be coercive, “we have strongly recommended that any Allen

        charge address all jurors, both in the minority and in the majority, to give equal

        consideration to each other’s views.” United States v. Hylton, 349 F.3d 781, 788 (4th Cir.

        2003) (internal quotation marks omitted). “The most egregious mistake that can be made

        in the context of an Allen charge is for a district court to suggest, in any way, that jurors

        surrender their conscientious convictions.” United States v. Cropp, 127 F.3d 354, 360 (4th

        Cir. 1997) (internal quotation marks omitted). The charge “must not coerce one side or the

        other of a divided jury into changing its position for the sake of unanimity.” Farrell, 921

        F.3d at 146 (internal quotation marks omitted).

               The district court did not abuse its discretion in denying Lambert’s motions for a

        mistrial or in providing the Allen charge based on the length of the trial, the complexity of

        the case, and the jury’s requests for clarification throughout the deliberation process. The

        court’s Allen charge explicitly instructed jurors—both those in the majority and those in

        the minority—not to abandon their convictions to reach a unanimous verdict. See United

        States v. Sawyers, 423 F.2d 1335, 1340 (4th Cir. 1970) (rejecting challenge to content of

        Allen charge, which “emphasiz[ed] that no juror should surrender his or her conscientious

        convictions”). None of the language Lambert specifically challenges on appeal amounts

        to a coercive Allen charge. Further, after hearing the Allen charge, the jury deliberated for

                                                     5
USCA4 Appeal: 20-4590      Doc: 28         Filed: 07/21/2022      Pg: 6 of 8



        two more days and submitted additional questions to the court about testimony heard at

        trial. See United States v. Cornell, 780 F.3d 616, 627 (4th Cir. 2015) (concluding that jury

        instruction was not coercive when jury deliberated for three hours after the Allen charge

        before reaching a verdict). Finally, the jury rendered a split verdict, acquitting Lambert of

        three FCPA counts and one count of money laundering, “supporting the proposition that

        the verdict came from a thoughtful and deliberate jury—not one acting under an impulse

        of coercion.” Farrell, 921 F.3d at 147 (considering the fact that the jury acquitted the

        defendant on two of the charges to conclude the jury was not coerced). Our review of the

        record also does not reveal the extraordinary circumstances required to disturb the court’s

        denial of Lambert’s motions for a mistrial. See Recio, 884 F.3d at 239. We therefore

        conclude that the Allen charge was not coercive and that the court did not abuse its

        discretion by denying Lambert’s motions for a mistrial.

                                                    III.

               Finally, Lambert argues that the district court erred in denying his motion for

        judgment of acquittal on two counts of wire fraud. He challenges the Government’s proof

        of a scheme to defraud, alleging that the evidence was insufficient to show he made a

        material misrepresentation or that TENEX was harmed. “We review the denial of a motion

        for judgment of acquittal de novo.” United States v. Savage, 885 F.3d 212, 219 (4th Cir.

        2018). In assessing the sufficiency of the evidence, we determine whether there is

        substantial evidence to support the convictions when viewed in the light most favorable to

        the Government. Id. “Substantial evidence is evidence that a reasonable finder of fact

        could accept as adequate and sufficient to support a conclusion of a defendant’s guilt

                                                     6
USCA4 Appeal: 20-4590      Doc: 28         Filed: 07/21/2022     Pg: 7 of 8



        beyond a reasonable doubt.” United States v. Rodriguez-Soriano, 931 F.3d 281, 286 (4th

        Cir. 2019) (cleaned up). In making this determination, we may not resolve conflicts in the

        evidence or evaluate witness credibility. Savage, 885 F.3d at 219. “A defendant who

        brings a sufficiency challenge bears a heavy burden, as appellate reversal on grounds of

        insufficient evidence is confined to cases where the prosecution’s failure is clear.” Id.

        (internal quotation marks omitted).

               To secure the wire fraud convictions, the Government had to prove that Lambert

        knowingly participated in a scheme to defraud and that he “used or caused the use of wire

        communications in furtherance of that scheme.” Burfoot, 899 F.3d at 335. “The scheme

        ‘can be in the form of an assertion of a material falsehood with the intent to deceive or

        active concealment of a material fact with the intent to deceive.’” United States v.

        Landersman, 886 F.3d 393, 407 (4th Cir. 2018) (quoting United States v. Pasquantino, 336

        F.3d 321, 333 (4th Cir. 2003) (en banc), aff’d, 544 U.S. 349 (2005)). “A fact is material if

        it has a natural tendency to influence or is capable of influencing the intended victim.”

        Pasquantino, 336 F.3d at 333.

               The record makes clear that the Government introduced sufficient evidence for the

        jury to convict Lambert on the wire fraud counts. The evidence established Lambert’s

        “active concealment of a material fact with the intent to deceive.” Landersman, 886 F.3d

        at 407. Lambert and his coconspirators quoted and charged TENEX an artificially inflated

        price in order to cover the costs of bribing Mikerin. They did not indicate to TENEX that

        the cost of the bribes was included in the price quotes. Lambert and his coconspirators

        actively concealed the presence of the bribes by using fake invoices, coded language, and

                                                     7
USCA4 Appeal: 20-4590      Doc: 28         Filed: 07/21/2022      Pg: 8 of 8



        a fictitious email address, and by wiring funds to a company that had no ties to TENEX.

        The bribes were material because the overall cost of TLI’s quotes, inflated due to the

        presence of the bribes, caused TENEX to request a lower price and, eventually, to contract

        with a different firm. And, in any event, a five to seven percent increase in overall cost to

        pay a bribe objectively “has a natural tendency to influence” the decision-making of a for-

        profit business. Therefore, the district court properly denied Lambert’s motion for a

        judgment of acquittal for his two wire fraud convictions.

                                                    IV.

               Accordingly, we affirm. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                        AFFIRMED




                                                     8